DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	This action is in response to the applicant’s arguments filed on April 30th 2021.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on April 5th 2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (EP 3 009 410 A1) in view of de Hertogh (US 2014/0190126).
Regarding claim 1, Brown discloses an apparatus for manufacturing glass containers comprising:
210) that carries multiple rows of glass containers (100; Fig. 36),
a second conveyor (214) that carries a sequence of the glass containers (100) in uniform spaced relationship (Fig. 38) for subsequent processing;
a deadplate (212) interposed between the first conveyor (210) and the second conveyor (214; Fig. 20); 
a transfer head (166) mounted above the deadplate (212) and the first conveyor (210; Fig. 20) and movable between the deadplate (212) and the first conveyor (210) for transferring glass containers (100) from the first conveyor (210) to the deadplate (212) and depositing the containers (100) on the deadplate (212; para. [0072]), the transfer head (166) having uniformly spaced pockets (gripping area between elements 102; Figs. 28, 38) for receiving glass containers (100) in a row on the first conveyor (210; Fig. 38) and positioning the containers (100) of the row on the deadplate (212) in uniform spaced relationship (Fig. 38); and
a pusher bar (216) movably mounted over the deadplate (212; Fig. 37) for pushing the glass containers (100) deposited on the deadplate (212) by the transfer head (166) onto the second conveyor (214) in uniform spaced relationship (Fig. 38).
Brown fails to disclose a first conveyor that carries multiple rows of glass containers that are not in uniform spaced relationship.
However, de Hertogh teaches a conveyor (26) that carries multiple rows of containers (18) that are not in uniform spaced relationship (Fig. 1).

Regarding claim 3, Brown discloses wherein the uniformly spaced pockets (gripping area between elements 102) of the transfer head (166) are generally V-shaped pockets (Fig. 28).
Regarding clam 4, Brown discloses wherein the pusher bar (216) has pockets uniformly spaced (Fig. 38) to correspond to the pockets of the transfer head (166; Fig. 38 depicts element 166 retaining four bottles, this corresponds to the four pockets in the pusher bar) for maintaining the uniform spaced relationship of the glass containers (100) when the containers are pushed onto the second conveyor (214; Fig. 38).
Regarding claim 5, Brown discloses the pockets of the pusher bar (218; Fig. 38).
Brown fails to disclose the pockets of the pusher bar are V-shaped pockets.
It would have been an obvious matter of design choice to select V-shaped pockets for  better directing and guiding of the containers onto the second conveyor , since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (EP 3 009 410 A1) in view of de Hertogh (US 2014/0190126) as applied to claim 1 above, and further in view of Shuttleworth (GB 1 299 974 A).
Regarding claim 2, Brown in view of de Hertogh disclose each of the uniformly spaced pockets (gripping area between elements 102) of the transfer head (166) 
Brown in view of de Hertogh fail to disclose each of the uniformly spaced pockets of the transfer head has a vacuum port for drawing a glass container on the first conveyor into the pocket whereby the glass containers are held by the transfer head in uniform spaced relationship.
However, Shuttleworth teaches spaced pockets (157) of the transfer head (16) has a vacuum port (151) for drawing a glass container (17) on the first conveyor (90) into the pocket (157) whereby the glass containers (17) are held by the transfer head (16) in uniform spaced relationship (Fig. 1; pg. 2 ll. 70-98).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the spaced pockets of Brown in view of de Hertogh by having provided the vacuum port, as taught by Shuttleworth, in order to provide a more secure means of gripping the container. 
7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (EP 3 009 410 A1) in view of de Hertogh (US 2014/0190126) as applied to claim 1 above, and further in view of Albrecht (US 5,960,933).
Regarding claim 6, Brown in view of de Hertogh disclose the second conveyor (214) is a vacuum belt conveyor configured to hold the containers (100) on the second conveyor (214) in the uniform spaced relationship when the glass containers (100) are pushed onto the second conveyor (214) by the pusher (216; para. [0072]).

However, Albrecht teaches a vacuum belt conveyer (12; col. 3 ll. 7-18).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the second conveyor of Brown in view of de Hertogh by having provided the vacuum belt conveyor, as taught by Albrecht, in order to secure the container being transported to a successive processing station/outlet. 
8.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (EP 3 009 410 A1) in view of de Hertogh (US 2014/0190126) as applied to claim 1 above, and further in view of Van Gerwen (US 2013/0291483).
Regarding claim 7, Brown in view of de Hertogh disclose the pusher (216) and the second conveyor (214).
Brown in view of de Hertogh fail to disclose further including a programmable logic controller connected with the pusher and the second conveyor to coordinate the pushing of the containers onto the second conveyor and the movement of the second conveyor to maintain the uniform spacing in the sequence of glass containers on the second conveyor.
However, Van Gerwen teaches the use of a PLC to control and synchronize the motion of transportation means in a packaging machine (para. [0038]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the pusher and the second conveyor of Brown in view of de Hertogh by having provided the PLC, as taught by Van Gerwen, in order to synchronize the pusher and the second conveyor. 
Regarding claim 8, Brown discloses wherein the pusher (216) and deadplate (212) are located at one side of the second conveyor (214; Fig. 38) to cause the glass containers (100) to be pushed from the deadplate (212) into the sequence of containers (100) on the second conveyor (214) from the one side (Fig. 38; para. [0072]).
Regarding claim 9, Brown in view of de Hertogh disclose the pusher (216) and the second conveyor (214).
Brown in view of de Hertogh fail to disclose wherein the programmable logic controller halts the movement of the second conveyor during the pushing of the glass containers onto the second conveyor.
However, Van Gerwen teaches the use of a PLC to control the motion of transportation means in a packaging machine (para. [0038]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the pusher and the second conveyor of Brown in view of de Hertogh by having provided the PLC, as taught by Van Gerwen, in order to halt movement of the second conveyor. 
Response to Arguments
9.	Applicant's arguments filed on April 30th 2021 have been fully considered but they are not persuasive. 
Applicant’s representative (AR) argues the modification of Brown, with Hertogh is a step backward and away from Brown’s uniformly spaced containers. Examiner asserts that nowhere in Brown does it explicitly disclose that the containers being supplied are spaced uniformly, hence, the application of Hertogh, to cover the limitation. Furthermore, due to the degree of freedom of the arm 160) of Brown, said arm would be able to pick up non-uniform containers exiting conveyor 210.  
In response to applicant's argument that Hertogh has only one conveyor and arranging this mechanism to operate or modify the Brown transfer mechanism is not feasible, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, Hertogh is just utilized to teach non-uniform containers.
AR argues that the tongs of Brown are not pockets. Examiner asserts that claims are given their broadest, reasonable interpretation. In the instant case, the tongs provide a surrounding area for the bottle neck deemed to a pocket.
AR argues that the tongs of Brown have no leeway, and basically rely upon the containers being properly spaced as the containers approach in order for the tongs to close on and grip the mouths of the container. Examiner disagrees, due to the timing of the tongs being the only variable that matter to gripping non-uniform containers. In order to grasp non-uniform containers in the Brown reference, the tongs would just need to be programmed to sense when a container reaches the pick up point on the conveyor.
AR further argues the tongs of Brown have no capacity for adding vacuum ports as defined in claim 2. Examiner asserts replacing the tongs of Brown with the gripper of Shuttleworth would render this limitation. 
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR 
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731